The conviction in this case rests alone upon the testimony of one J.A. Johnson, who testified that he was a man without any business. In one place witness testified that he bought a pint of whisky from appellant. In another place he said "it was a bottle of whisky or a bottle *Page 662 
of Coca-Cola, one or the other, I got from Bill Gresham." Witness further testified that he was in a very bad mental condition; that he used cocaine nearly all of the time; that the cocaine had affected his memory badly and caused him to imagine things that had never happened; and that he had used cocaine for 15 years. He further testified that he had no positive recollection of buying anything from appellant.
We do not believe that any conviction upon such evidence as this should be allowed to stand. If the witness did not know as to whether or not it was a bottle of whisky or a bottle of Coca-Cola which he purchased from appellant, we do not see how the court or jury, without some other evidence, could determine that appellant was guilty beyond a reasonable doubt.
The judgment of the lower court is reversed, with directions to dismiss this case, unless some more reliable testimony can be produced as to appellant's guilt.
ARMSTRONG, P.J., and DOYLE, J., concur.